Citation Nr: 1503374	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active military service from September 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran perfected an appeal of the denial of entitlement to nonservice-connected pension.


FINDINGS OF FACT

1.  The Veteran is currently incarcerated.

2.  The Veteran served honorably for more than 90 days during a period of war; he is 65 years of age or older; and, resolving reasonable doubt, he meets the income and net worth requirements for pension.


CONCLUSION OF LAW

The basic eligibility criteria for the award of nonservice-connected pension benefits have been met.  38 U.S.C.A. §§ 1513, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.274, 3.666 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision regarding entitlement to basic eligibility for nonservice-connected pension benefits grants the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

As discussed below, the benefit sought was denied based on the Veteran's incarceration under 38 C.F.R. § 3.666.  The Board finds, however, that the basic eligibility requirements for nonservice-connected pension benefits are met.  Upon effectuation of this grant, the RO should consider the effect of 38 C.F.R. § 3.666 upon the Veteran's entitlement to currently receive the pension benefits. 

Pursuant to U.S.C.A. § 1513(a), pension is payable to a Veteran of a period of war who is 65 years of age or older and who meets the service requirements of section 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct. 

Here, the record clearly shows that the Veteran met the service requirement, having served honorably for several years during a period of war.  In addition, the Veteran turned 65 during the pendency of this appeal.  Regarding income, the Veteran has been incarcerated throughout the pendency of this appeal and received Social Security Disability (SSA) benefits prior to his incarceration.  There is no indication that the Veteran currently is in receipt of income, and thus, there is no evidence that the Veteran receives income in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.

Although the Veteran has not reported facts related to his net worth, considering the general provisions of 38 C.F.R. § 3.274 and the fact that the Veteran received SSA disability payments prior to incarceration, the Board finds no evidence that he has assets that would create a bar to the receipt of pension based on net worth requirements.  Under these facts, the Veteran currently meet the basic eligibility requirements for non-service connected pension benefits, and thus, the Board grants this benefit.  38 U.S.C.A. §§ 1513, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.274, 3.666 (2014).

Regarding the payment of pension benefits, as noted, the Veteran is currently incarcerated and the RO denied the benefit sought upon this basis.  38 C.F.R. § 3.666 outlines the process for discontinuing pension benefits based on incarceration.  The Veteran is not disputing that he should not currently receive the benefit, but rather that he should receive the benefit once he is released from this incarceration.  Thus, although the Board grants basic entitlement to pension benefits, the RO should comply with 38 C.F.R. § 3.666 in regard to the discontinuance of the payments during the Veteran's incarceration and notification to the Veteran regarding his rights while imprisoned.  Upon the start of pension benefits, the RO can ensure continued basic entitlement by updating the Veteran's income and net worth information.


ORDER

Basic eligibility for nonservice-connected pension is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


